Citation Nr: 0830818	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-24 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic 
hypertension.  

2.  Entitlement to service connection for a chronic heart 
disorder.  

3.  Entitlement to service connection for a chronic right 
forearm disorder to include muscle injury and nerve damage.  

4.  Entitlement to service connection for chronic cold 
weather injury residuals.  

5.  Entitlement to an increased disability evaluation for the 
veteran's post-traumatic right thigh cicatrices with muscle 
function loss, currently evaluated 30 percent disabling, to 
include the issue of entitlement to a separate compensable 
evaluation.  

6.  Entitlement to a compensable disability evaluation for 
the veteran's post-traumatic left (minor) forearm cicatrices.  

7.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the veteran's post-traumatic stress 
disorder.  
8.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1948 to 
September 1949 and from September 1950 to September 1951.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which, in pertinent 
part, established service connection for post-traumatic 
stress disorder (PTSD) and assigned a 30 percent evaluation 
for that disability.  In February 2006, the RO denied a total 
rating for compensation purposes based on individual 
unemployability.  

In May 2007, the RO denied both service connection for 
chronic hypertension, a chronic heart disorder, and chronic 
cold injury residuals and denied increased evaluations for 
the veteran's post-traumatic right thigh cicatrices with 
muscle function loss and post-traumatic left (minor) forearm 
cicatrices.  In September 2007, the RO denied service 
connection for a chronic right forearm disorder to include 
muscle injury and nerve damage.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an initial evaluation in excess of 30 percent for the 
veteran's PTSD.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities are 
the same regardless of how the issue is styled.  


FINDINGS OF FACT

1.  Chronic hypertension was not manifested during active 
service or for many years thereafter.  The veteran's chronic 
hypertension has not been shown to have originated during 
active service.  

2.  A chronic heart disorder was not manifested during active 
service or for many years thereafter.  The veteran's chronic 
coronary artery bypass graft residuals, peripheral vascular 
disease, and associated left femoropopliteal bypass graft 
residuals have not been shown to have originated during 
active service.  

3.  A chronic right forearm disorder was not manifested 
during active service or at any time thereafter.  

4.  Chronic cold injury residuals were not manifested during 
active service or at any time thereafter.  

5.  The veteran's right thigh shell fragment wound residuals 
have been objectively shown to be manifested by no more than 
moderately severe Muscle Group XIV injury involving the 
rectus femoris muscle; moderately severe Muscle Group XV 
injury involving the adductor longus muscle; a "painful or 
tender to touch" right medial upper thigh entrance wound 
scar measuring 7 centimeters by 1 centimeters; a "painful or 
tender to touch" right lateral upper thigh surgical scar 
measuring 5.5 centimeters by 0.6 centimeters; 3/5 muscle 
strength in the affected muscles; chronic pain and weakness; 
increased fatigability; and decreased coordination.  

6.  The veteran's left (minor) forearm shell fragment wound 
residuals have been objectively shown to be manifested by no 
more than asymptomatic superficial Muscle Groups VII and VIII 
injuries and well-healed scars.  

7.  The veteran's PTSD has been objectively shown to be 
manifested by no more than Korean War-related intrusive 
thoughts and nightmares; anxiety; irritability; a startle 
reaction; and Global Assessment of Functioning scores of 
between 55 and "58/62."  

8.  Service connection is currently in effect for 
post-traumatic right thigh cicatrices with Muscle Group XIV 
injury evaluated as 30 percent disabling; PTSD evaluated as 
30 percent disabling; post-traumatic right thigh cicatrices 
with Muscle Group XV injury evaluated as 20 percent 
disabling; bilateral hearing loss disability evaluated as 20 
percent disabling; right medial thigh scar residuals 
evaluated as 10 percent disabling; tinnitus evaluated as 10 
percent disabling; and post-traumatic left (minor) forearm 
cicatrices evaluated as noncompensable.  The veteran has a 
combined 80 percent rating.  

9.  The veteran has reported completing the eighth grade and 
occupational experience as electrician and a school 
maintenance supervisor.  He reported having last worked on a 
full-time basis in September 1992.  

10.  The veteran's service-connected disabilities are of such 
severity as to preclude him from securing and following some 
form of substantially gainful employment consistent with his 
education and work experience.  


CONCLUSIONS OF LAW

1.  Chronic hypertension was not incurred in or aggravated by 
active service and 


may not be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303(d), 3.307, 3.309, 3.326(a) (2007 as 
amended).  

2.  A chronic heart disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303(d), 3.326(a) (2007 as amended).  

3.  A chronic right forearm disorder to include muscle injury 
and nerve damage was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 
3.326(a) (2007 as amended).  

4.  Chronic cold injury residuals were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303(d), 3.326(a) (2007 as amended).  

5.  The criteria for a separate 30 percent evaluation under 
the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5314 for 
the veteran's post-traumatic right thigh cicatrices with 
muscle function loss have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.25, 4.40, 4.55, 
4.56, 4.73, Diagnostic Code 5314 (2007 as amended).  

6.  The criteria for a separate 20 percent evaluation under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5315 for 
the veteran's post-traumatic right thigh cicatrices with 
muscle function loss have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.25, 4.40, 4.55, 
4.56, 4.73, Diagnostic Code 5315 (2007 as amended).  

7.  The criteria for a compensable evaluation for the 
veteran's post-traumatic left (minor) forearm cicatrices have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.321, 
3.326(a), 4.10, 4.40, 4.56, 4.73, 4.118, Diagnostic Codes 
5307, 5308, 7802 (2007 as amended).  

8.  The criteria for an initial evaluation in excess of 30 
percent evaluation for the veteran's PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 4.130, 
Diagnostic Code 9411 (2007 as amended).  

9.  A total rating for compensation purposes based on 
individual unemployability is warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 3.340, 3.341, 4.16 (2007 as 
amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in September 2005, December 2005, 
March 2006, November 2006, February 2007, and June 2007 which 
informed him of the evidence generally needed to support a 
claim of entitlement to service connection, a claim for an 
increased evaluation, a claim for a total rating for 
compensation purposes based on individual unemployability; 
and the assignment of an evaluation and effective date for an 
initial award of service connection; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claims.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  There remains no 
issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 as amended).  
Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  
In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

A. Chronic Hypertension

The veteran's service medical records make no reference to 
chronic hypertension.  A November 2000 VA treatment record 
conveys that the veteran had a history of hypertension.  In 
his December 2006 claim for service connection, the veteran 
stated that he "would also like to file a claim for ... 
hypertension."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Chronic hypertension was not objectively shown during active 
service or for many years thereafter.  No competent medical 
professional has attributed the onset of the claimed disorder 
to active service.  

The veteran and his attorney have made no specific 
contentions advancing that the claimed disorder was incurred 
in or aggravated by active service.  The veteran does not 
assert that his chronic hypertension was manifested during or 
as the result of his combat experiences.  In the absence of 
any objective evidence or subjective contentions that the 
claimed disability was incurred in active service or 
service-connected disability, service connection is not 
warranted. 



B.  Chronic Heart Disorder

The veteran's service medical records make no reference to a 
chronic heart disorder or other cardiac abnormality.  A 
February 2000 VA treatment record states that the veteran had 
a history of coronary artery disease, associated coronary 
artery bypass graft residuals, peripheral vascular disease, 
and associated left femoropopliteal bypass graft residuals.  
In his December 2006 claim for service connection, the 
veteran stated that he "would also like to file a claim for 
... heart condition."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  A 
chronic heart disorder was not objectively shown during 
active service or for many years thereafter.  No competent 
medical professional has attributed the onset of the 
veteran's chronic coronary artery disease, coronary artery 
bypass graft residuals, peripheral vascular disease, and left 
femoropopliteal bypass graft residuals to active service.  

The veteran and his attorney have made no specific 
contentions advancing that the claimed disorder was incurred 
in or aggravated by active service.  The veteran does not 
assert that a chronic heart disorder was manifested during or 
as the result of his combat experiences.  In the absence of 
any objective evidence or subjective contentions that the 
claimed disability was incurred in active service or 
service-connected disability, service connection is not 
warranted. 

C.  Chronic Right Forearm Disorder 

The veteran's service medical records make no reference to a 
chronic right forearm disorder or other abnormality.  The 
veteran has advanced no subjective history of the claimed 
disability.  He neither specified the nature of the claimed 
disability nor the circumstances in which they were allegedly 
sustained.  The record is devoid of any objective evidence of 
a chronic right forearm disorder.  

In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Therefore, service connection for a chronic 
right forearm disorder to include muscle injury and nerve 
damage is denied.  

D.  Chronic Cold Injury Residuals 

The veteran's service medical records make no reference to 
chronic cold injury residuals.  In his December 2006 claim 
for service connection, the veteran stated that he "would 
also like to file a claim for ... residuals of cold weather 
trauma."  He neither specified the nature of the claimed 
disability nor the circumstances in which they were allegedly 
sustained.  

The record is devoid of any objective evidence of chronic 
cold injury residuals.  The veteran has advanced no 
subjective history of the claimed disability.  In the absence 
of evidence of current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, service connection for chronic cold injury 
residuals is denied.  


III.  Right Thigh Shell Fragment Wound Residuals

A.  Historical Review

The veteran's service medical records reflect that he 
sustained a perforating right thigh shell fragment wound in 
July 1951 during combat in North Korea.  A July 1951 Army 
hospital summary indicates that the veteran sustained a three 
inch-long wound to the medial right mid-thigh and a three 
inch-long wound to the lateral right lower thigh.  Treating 
military medical personnel observed that the veteran 
exhibited a retained foreign body; "some evidence of muscle 
damage;" and no arterial or nerve damage.  The veteran's 
wounds were surgically debrided and closed.  The report of a 
September 1956 VA examination for compensation purposes 
states that the veteran exhibited a flat and "slightly 
adherent right thigh scar measuring 2.5 inches by 0.5 inches 
at a point 4 inches below the mid-point of the groin which 
retracted when the adductor muscles were contracted; a 
well-healed post-operative anterior-lateral right thigh scar 
which measured 3 inches by 0.25 inches at a level 
corresponding to other right thigh scar; a full range of 
motion of the right lower extremity; and no evidence of 
neurological impairment.  The veteran was diagnosed with 
post-traumatic right thigh and post-operative right lateral 
thigh cicatrices.  In October 1956, the VA established 
service connection for post-traumatic right thigh cicatrices 
and assigned a 10 percent evaluation for that disability.  

The report of a May 1998 VA examination for compensation 
purposes states that the veteran was diagnosed with right 
upper thigh through and through shell fragment wound 
residuals with "some loss of function and loss of ability to 
do normal activities secondary to shrapnel wound."  In 
August 1998, the RO recharacterized the veteran's right thigh 
shell fragment wound residuals as post-traumatic right thigh 
cicatrices with muscle function loss and assigned a 30 
percent evaluation for that disability under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5314, 5315.  

In December 2005, the RO determined that a June 2004 rating 
decision was clearly and unmistakably erroneous in failing to 
grant a separate 10 percent evaluation under the provisions 
of 38 C.F.R. § 4.118, Diagnostic Code 7804 for the veteran's 
post-traumatic right thigh cicatrices and effectuated the 
award as of March 11, 2004.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  A noncompensable 
evaluation is warranted for slight injury to Muscle Group XIV 
(The anterior thigh group: (1) sartorius; (2) rectus femoris; 
(3) vastus externus; (4) vastus intermedius; (5) vastus 
internus; and (6) tensor vaginae femoris.  Function: 
extension of the knee (2, 3, 4, 5); simultaneous flexion of 
the hip and flexion of knee (1); tension of the fascia lata 
and iliotibial (Maissiat's) band, acting with Muscle Group 
XVII (1) in postural support of the body (6); acting with 
hamstrings in synchronizing the hip and the knee (1, 2).  A 
10 percent evaluation requires moderate injury.  A 30 percent 
evaluation requires moderately severe injury.  A 40 percent 
evaluation requires severe injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5314 (2007).  

A noncompensable evaluation is warranted for slight injury to 
Muscle Group XV (The mesial thigh group: (1) Adductor longus; 
(2) adductor brevis; (3) adductor magnus; (4) gracilis.  
Function: adduction of the hip (1, 2, 3, 4); flexion of the 
hip (1, 2); flexion of the knee (4).).  A 10 percent 
evaluation requires moderate injury to Muscle Group XVA 20 
percent evaluation requires moderately severe injury.  A 30 
percent evaluation required severe injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5315 (2007).  

The provisions of 38 C.F.R. § 4.56(c), (d) (2007) offer 
guidance for evaluating muscle injuries caused by various 
missiles and other projectiles.  The regulation directs, in 
pertinent part, that:

  (c)  For VA rating purposes, the 
cardinal signs and symptoms of muscle 
disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement.   

  (d)  Under diagnostic codes 5301 
through 5323, disabilities resulting from 
muscle injuries shall be classified as 
slight, moderate, moderately severe or 
severe as follows: 

(1) Slight disability of muscles-(i) Type 
of injury.  Simple wound of muscle 
without debridement or infection.  
  (ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  
  (iii) Objective findings.  Minimal 
scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  
  (2)  Moderate disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  
  (ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  
  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  
  (3)  Moderately severe disability of 
muscles-(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
  (ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  
  (iii)  Objective findings.  Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  
  (4)  Severe disability of muscles-(i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  
  (ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  
  (iii) Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track. Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles 
swell and harden abnormally in 
contraction. Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function. If present, the 
following are also signs of severe muscle 
disability:  
  (A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.  
  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle.  
  (C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.  
  (D)  Visible or measurable atrophy.  
  (E)  Adaptive contraction of an 
opposing group of muscles.  
  (F)  Atrophy of muscle groups not in 
the track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle.  
 (G)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2007).  

The provisions of 38 C.F.R. § 4.55 (2007) address the 
combination of an evaluation for a muscle injury with other 
evaluations.  The regulation directs, in pertinent part, 
that:

  (d)  The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.  

  (e)  For compensable muscle group 
injuries which are in the same anatomical 
region but do not act on the same joint, 
the evaluation for the most severely 
injured muscle group will be increased by 
one level and used as the combined 
evaluation for the affected muscle 
groups.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  

In his December 2006 claim for an increased evaluation, the 
veteran advanced that "I would like to reopen my claim for 
an increase in service connection for Muscle Group XIV and XV 
as grouping these two for one rating is a clear and 
unmistakable error."  

At a May 2007 VA examination for compensation purposes, the 
veteran complained of progressive right thigh pain and 
associated "limited activity."  The examiner noted that 
while the veteran's claims file was not available, the 
"medical records" had been reviewed.  On examination of the 
right lower extremity, the veteran exhibited moderate Muscle 
Groups XIV and XV shell fragment wound residuals including 
well-healed and non tender scars; rectus femoris muscle 
injury; adductor longus muscle injury; 4/5 strength in the 
affected muscles; increased fatigability and decreased 
coordination.  The veteran was also observed "to have 
underlying peripheral vasc[ular]disease (not due to 
shrapnel."  The examiner commented that:

Flares occur with walking, he can walk 3 
blocks, then stops for 5 min[utes]s, then 
continues.  No falls. Gets nocturnal pain 
in right leg and needs to elevate.   

At a September 2007 VA examination for compensation purposes, 
the veteran complained of progressive right thigh pain and 
associated spasm, cramping, and muscle weakness.  He was 
observed to have an antalgic gait.  The examiner noted that 
while the veteran's claims file was not available, the 
"medical records" had been reviewed.  On examination of the 
right lower extremity, the veteran exhibited moderate Muscle 
Groups XIV and XV shell fragment wound residuals including a 
well-healed and "painful or tender to touch" right medial 
upper thigh entrance wound scar which measured 7 centimeters 
by 1 centimeter; a "painful or tender to touch" right 
lateral upper thigh surgical scar which measured 5.5 
centimeters by 0.6 centimeters; rectus femoris muscle injury; 
adductor longus muscle injury; 3/5 strength in the affected 
muscles; weakness; increased fatigability; and decreased 
coordination.  The veteran was diagnosed with right thigh 
shell fragment wound residuals with Muscle Groups XIV and XV 
injury productive of "significant effects" including 
decreased lower extremity strength and severe impairment of 
his ability to do chores, to exercise, and to travel.  

The veteran sustained a through and through right thigh 
shrapnel wound involving the rectus femoris muscle of Muscle 
Group XIV and the adductor longus muscle of Muscle Group XV.  
The veteran's shell fragment wound residuals required 
surgical debridement and closure.  At the most recent VA 
examination for compensation purposes of record, the 
veteran's right thigh shell fragment wound residuals have 
been objectively shown to be manifested by chronic pain; 
significant muscle injury; tender/painful scarring; 3/5 
muscle strength in the affected muscles; weakness; increased 
fatigability; and decreased coordination.  Such findings are 
consistent with moderately severe Muscle Group XIV and XV 
injury.  38 C.F.R. § 4.56(c), (d) (2007).  

The Board observes that right Muscle Groups XIV and XV both 
act upon the right hip.  As that joint is unankylosed, 
separate evaluations may be assigned under Diagnostic Codes 
5314, 5315 and combined as long as the combined evaluation is 
lower than the evaluation for unfavorable ankylosis of the 
hip.  Moderately severe injury of Muscle Groups XIV and XV 
warrant assignment of a 30 percent evaluation and a 20 
percent evaluation, respectively.  Those evaluations result 
in a combined 40 percent evaluation.  38 C.F.R. § 4.25 
(2007).  Intermediate unfavorable ankylosis of the hip 
warrants assignment of a 70 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5250 (2007).  Therefore, the Board 
finds that separate 30 percent and 20 percent evaluations 
under the provisions of Diagnostic Code 5314 and Diagnostic 
Code 5315, respectively, are warranted for the veteran's 
right thigh shell fragment wound residuals.  38 C.F.R. 
§§ 4.55, 4.56, 4.73, Diagnostic Codes 5314, 5315 (2007).  

The Board observes that the veteran also exhibits significant 
right lower extremity circulatory and neurological 
symptomatology.  Such impairment has been explicitly 
attributed to his nonservice-connected lumbar spine 
disability and peripheral vascular disease and not his 
service-connected right thigh shell fragment wound residuals 
by treating and examining medical personnel.  Additionally, 
the veteran's symptomatic right thigh scar residuals are 
evaluated under a separate compensable evaluation and not 
currently before the Board on appeal.  

The veteran's right thigh clinical findings fall directly 
within the criteria for separate 30 percent and 20 percent 
evaluations under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Codes 5314, 5315 (2007).  Higher evaluations are 
not warranted for the veteran's right thigh shell fragment 
wound residuals at any time during the pendency of this 
appeal.  Given these facts, referral for consideration of 
assignment of an evaluation on an extra-schedular basis is 
not warranted.  38 C.F.R. § 3.321(b)(1) (2007).  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  


IV.  Left Forearm Shell Fragment Wound Residuals

A.  Historical Review

The veteran's service medical records state that he sustained 
left forearm shell fragment wounds in April 1951 during 
combat in Korea.  The report of the September 1956 VA 
examination for compensation purposes states that the veteran 
denied any current discomfort associated with his left 
forearm shell fragment wound residuals.  The veteran was 
noted to be right-handed.  On examination, the veteran 
exhibited two small flat scars measuring .25 inches in 
diameter over the distal portion of the radial aspect of the 
left forearm.  The veteran was diagnosed with well-healed 
post-traumatic left forearm cicatrices.  In October 1956, the 
VA established service connection for post-traumatic left 
forearm cicatrices and assigned a noncompensable evaluation 
for that disability.  

B.  Increased Evaluation

A noncompensable evaluation is warranted for slight injury to 
Muscle Group VII (muscles arising from the internal condyle 
of the humerus) of the minor upper extremity.  A 10 percent 
evaluation requires moderate injury.  A 20 percent evaluation 
requires moderate severe injury.  A 30 percent evaluation 
requires severe injury.  38 C.F.R. § 4.73, Diagnostic Code 
5307 (2007).  
A noncompensable evaluation is warranted for slight injury to 
Muscle Group VIII (muscles arising from the external condyle 
of the humerus) of the minor upper extremity.  A 10 percent 
evaluation requires moderate injury.  A 20 percent evaluation 
requires moderately severe or severe injury.  38 C.F.R. 
§ 4.73, Diagnostic Code 5308 (2007).  

Scars on areas of the body other than the head, the face, or 
the neck that are superficial; do not limited motion and 
involve area or areas exceeding 144 square inches (929 square 
centimeters) warrant assignment of a 10 percent evaluation.  
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or the trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25 (2005).  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2007).  

An unstable superficial scar warrants a 10 percent 
evaluation.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of the skin over the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  

A superficial scar which is painful on examination warrants a 
10 percent evaluation.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2007).  

At the May 2007 and September 2007 VA examinations for 
compensation purposes, the veteran denied having any current 
left forearm complaints.  On examination of the left forearm, 
the veteran exhibited no visible left forearm scars and 
essentially asymptomatic left (minor) shell fragment wound 
residuals involving Muscle Groups VII and VIII.  The veteran 
was diagnosed with "old shrapnel wounds to left forearm (no 
complaints)."  

The veteran's left (minor) forearm shell fragment wounds were 
superficial in nature.  At the most recent VA examinations 
for compensation purposes conducted in May 2007 and September 
2007, the veteran neither complained of nor exhibited any 
visible left forearm scars or other symptomatic left forearm 
shell fragment wound residuals.  Indeed, the veteran has 
denied any current left forearm impairment on repeated 
examination.  Therefore, the Board concludes that a 
compensable evaluation is not warranted for the veteran's 
post-traumatic left (minor) forearm cicatrices.  

The clinical findings fall directly within the criteria for a 
noncompensable evaluation under the provisions of 38 C.F.R. 
§§ 4.73, 4.118, Diagnostic Codes 5307, 5308, 7802 (2007).  
Given that fact, referral for consideration of assignment of 
an evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2007).  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  


V.  PTSD

A.  Historical Review

The veteran was wounded in combat during the Korean War.  He 
was awarded the Purple Heart.  The report of the October 2005 
VA examination for compensation purposes states that the 
veteran was diagnosed with PTSD.  A Global Assessment of 
Functioning (GAF) score of 55 was advanced.  In December 
2005, the RO established service connection for PTSD; 
assigned a 30 percent evaluation for that disability; and 
effectuated the award as of September 6, 2005.  

B.  Increased Evaluation

A 30 percent evaluation is warranted for PTSD which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
the individual is generally functioning satisfactorily with 
routine behavior and normal self-care and conversation) due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  

At the October 2005 VA examination for compensation purposes, 
the veteran complained of Korean War-related intrusive 
thoughts; irritability; and an exaggerated startle response.  
The veteran reported that he was retired.  He had been 
married to his second wife for 37 years.  The veteran was 
observed to be clean; appropriately dressed; and oriented to 
person, place, and time.  On mental status examination, the 
veteran exhibited an appropriate affect; a "kind of tired" 
mood; a logical and coherent thought process; intact 
judgment; and no delusions or suicidal or homicidal ideation.  
The veteran was diagnosed with PTSD.  A GAF score of 55 was 
advanced.  The examiner opined that the veteran's psychiatric 
symptomatology was moderate in degree.  

In his February 2006 notice of disagreement and his July 2006 
Appeal to the Board (VA Form 9), the veteran indicated that 
his PTSD was manifested by "silent rage" which made 
maintaining his relationships with his children and employer 
difficult; flashbacks which impaired his concentration; and 
panic attacks precipitated by loud noises.  

A July 2006 psychological evaluation from M. C. and B.B., 
Ed.D. submitted by the veteran conveys that the veteran 
complained of occasional nightmares; anxiety associated with 
hearing loud noises; and avoidance of crowds.  The veteran's 
spouse indicated that the veteran exhibited irritability and 
explosiveness associated with traffic and other noise.  He 
was observed to be appropriately groomed and dressed and to 
be oriented in all spheres.  On mental status examination, 
the veteran's mental status was found to be "pretty much 
within normal limits except for some mild difficulties with 
his cognition."  The veteran was diagnosed with an 
adjustment disorder with mixed anxiety and depression and 
"ruleout PTSD chronic."  A GAF score of "58/62" was 
advanced.  The examiners commented that the veteran's 
psychiatric symptomatology would not "necessarily hinder him 
from gainful employment at this point."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's PTSD has been shown to be objectively shown to be 
manifested by no more than Korean War-related intrusive 
thoughts and nightmares; anxiety; irritability; a startle 
reaction; and GAF scores of between 55 and "58/62."  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
55 and 60 reflects moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 61 to 70 
indicates the presence of mild symptoms and/or some 
difficulty in social, occupational, or school functioning, 
but a generally satisfactory level of functioning.  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  

The veteran's PTSD alone has been objectively shown to be 
productive of no more than moderate social and occupational 
impairment.  Indeed, the July 2006 psychological evaluation 
from Messrs. C. and B. submitted by the veteran reflects very 
minimal impairment.  In the absence of objective evidence 
reflecting occupational and social impairment due to a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; and disturbances of motivation 
and mood, the Board concludes that an initial 30 percent 
evaluation and no higher is warranted for the veteran's PTSD.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  The 
veteran's PTSD symptomatology falls squarely within the 
relevant diagnostic criteria.  Therefore, an evaluation on an 
extra-schedular basis is not warranted.  38 C.F.R. § 
3.321(b)(1) (2007).  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  


VI.  Total rating for Compensation Purposes Based on 
Individual Unemployability

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341 (2007).  The provisions of 
38 C.F.R. § 4.16(a) (2007), elaborate, in pertinent part, 
that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  For the above purpose of one 60 
percent disability, or one 40 percent 
disability in combination, the following 
will be considered as one disability: (1) 
Disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable, (2) disabilities 
resulting from common etiology or a 
single accident, (3) disabilities 
affecting a single body system, e.g. 
orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided 
further that the existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such service-
connected disabilities render the veteran 
unemployable.  

In his December 2005 Veterans Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
veteran reported that: he had completed the eighth grade; had 
worked in maintenance for a public school system; and was 
currently unemployed due to his service-connected shell 
fragment wound residuals, PTSD, and hearing loss disability.  
He clarified that he had last worked on a full-time basis in 
September 1992.  

In his February 2006 notice of disagreement, the veteran 
indicated that he had ceased working due to his leg pain.  He 
asserted that the RO had erroneously considered his advanced 
age in denying a total rating for compensation purposes based 
on individual unemployability.  In his July 2006 Appeal to 
the Board (VA Form 9), the veteran reiterated that he had 
retired due to his legs.  
In an undated written statement received in July 2006, the 
veteran related that his service-connected right lower 
extremity disabilities and nonservice-connected lower 
extremity peripheral vascular disease had caused him to take 
an early retirement.  He clarified that his right lower 
extremity "gives out" when he climbed stairs and ladders 
and impairs his ability to walk.  

In an undated written statement from A. L. C. received in 
July 2006 indicates that the veteran had been employed as the 
maintenance supervisor for a public school system until 
September 2001 when he retired.  The veteran missed a 
significant amount of time from work and ultimately retired 
due to his leg disabilities.  

In their July 2006 psychological evaluation, Messrs. C.and B. 
noted that the veteran reported having completed the eighth 
grade; taken a commercial electrician course; worked for 15 
years at a grain elevator; and been employed as a maintenance 
supervisor for school system thereafter until he retired.  

At the September 2007 VA examination for compensation 
purposes, the veteran's right thigh shell fragment wound 
residuals were found to be productive of significant 
occupational impact due to decreased lower extremity 
strength; decreased mobility; and problems with lifting and 
carrying.  

Initially, the Board observes that the veteran meets the 
schedular requirements of 38 C.F.R. § 4.16(a) (2007).  
Therefore, the existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded if the veteran's service-connected disabilities 
render him unemployable.  The veteran has limited formal 
education.  He has worked principally in jobs which required 
manual labor and mobility.  His significant right thigh shell 
fragment wound residuals severely preclude or curtail such 
activity.  Therefore, the Board finds that a preponderance of 
the evidence reflects that the veteran's service-connected 
disabilities are productive of significant physical 
impairment which renders him unable to secure and follow 
substantially gainful employment consistent with his 
education and work experience.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2007).  Accordingly, a total rating for compensation 
purposes based on individual unemployability is granted.  
ORDER

Service connection for chronic hypertension is denied.  

Service connection for a chronic heart disorder is denied.  

Service connection for a chronic right forearm disorder to 
include muscle injury and nerve damage is denied.  

Service connection for chronic cold injury residuals is 
denied.  

A separate 30 percent evaluation under the provisions of 38 
C.F.R. § 4.73, Diagnostic Code 5314 for the veteran's 
post-traumatic right thigh cicatrices with muscle function 
loss is granted subject to the laws and regulations governing 
the award of monetary benefits.  

A separate 20 percent evaluation under the provisions of 38 
C.F.R. § 4.73, Diagnostic Code 5315 for the veteran's 
post-traumatic right thigh cicatrices with muscle function 
loss is granted subject to the laws and regulations governing 
the award of monetary benefits.  

A compensable evaluation for the veteran's post-traumatic 
left (minor) forearm cicatrices is denied.  

An initial evaluation in excess of 30 percent for the 
veteran's PTSD is denied.  

A total rating for compensation purposes based on individual 
unemployability is granted subject to the laws and 
regulations governing the award of monetary benefits.  


____________________________________________
ROBERT E.SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


